DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/594,807 of KUASHKA for “IMPROVED TRAFFIC LIGHT ASSEMBLY” filed on October 29, 2021 which a preliminary amendment submitted on May 23, 2022 has been examined. 

Drawings
Drawings Figures 1-7 submitted on October 29, 2021 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on October 29, 2021 and  December 16, 2021 are being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 11, 12 and 13 recite the limitations "a traffic light assembly according to claim 1", "a traffic light assembly" and "a traffic light assembly according to claim 12" in lines 1-2, 1 and 1 respectively.  There is insufficient antecedent basis for this limitations in the claims as they are dependent on the claimed “traffic light assembly” of claim s 1 and 12 and should be positively tied back to the limitation of the base claims. Thus, claims 11, 12 and 13 are rejected under 112(b) for being vague and indefinite.

Reason for Allowance

Claims 1-10 and 14 are allowable.
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed over prior art(s) of record because none of the prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in independent claim 1, comprising limitations: wherein, while the light is being emitted, a flashing sequence pattern comprising one or more shapes including at least one of cross, circle and chevron, is generated within the area to enhance the meaning of the light signal communicated to the driver; wherein the flashing sequence pattern being is formed by at least one of changing the colour of some of the emitted light and ceasing to emit some of the emitted light, and wherein the flashing sequence pattern displayed during emission of red, amber or green light is different in each configuration; and wherein an intermediate visual comprising a motionless pattern-free light that is different in configuration from any of the flashing sequence patterns, wherein the motionless pattern-free light is provided in the area at a transition between at least one of the green-to-amber and amber-to-red light changes in the sequence for a predetermined time period of at least about one second, i.e. in the particular manner claimed is not taught or suggested in the prior art.


Claims 2-10 and 14, are allowed due to their direct/indirect dependency upon allowable independent claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of art.

The prior art of Ochiai (U.S. Publication No. 2009/0284393 A1), discloses an LED road traffic signal light equipped with symbol patterning by chromaticity where a color-blind person can distinguish between red and yellow LED signal lights even at a predetermined distance without causing entire mixture discoloring. A red LED signal light comprising a group of LED elements emitting red light, wherein the group of LED elements is mixed with an identification LED element having a chromaticity different from that of the red LED element, or mixed with an identification LED element having a different luminance, or mixed with an identification LED element combining different chromaticity and luminance, thus constituting an LED road traffic signal light which can be distinguished by both physically unimpaired person and color-blind person.

The prior art of Park et al. (U.S. Publication No. 2009/0135024 A1), discloses a traffic light display control system and a display method thereof capable of accurately predicting a warning from a yellow light as a signal for alerting drivers to a residual time of a green light and a prepare-to-stop light, and providing traffic instruction. The traffic light display control system, which is controlled by a central control station for controlling display of a traffic light installed at each road, includes: an auxiliary traffic light as a first display part; a main traffic light as a second display part used in a conventional traffic light system; a memory part for storing a command value for turning ON and OFF each display lamp of the auxiliary traffic light and the main traffic light at predetermined time intervals; and a controller for controlling to turn ON and OFF the auxiliary traffic light and the main traffic light at pre-determined time intervals depending on the command value stored in the memory part, wherein the auxiliary traffic light is installed over the main traffic light, the auxiliary traffic light comprising first to fifth display lamps, and the first to fifth display lamps are sequentially changed from green into yellow to block entry of a vehicle into a crossroad.

The prior art of Shen (U.S. Publication No. 2008/0136671 A1), discloses a  traffic indicator has a base, a circuit board mounted in the base, an LED panel mounted in the base and a protect lid mounted on the base to cover the circuit board and the LED panel. The LED panel is controlled by the circuit board to display traffic lights such as red, green or yellow and traffic symbols such as right and left turn indications. Furthermore, the traffic indicator also displays countdown information about the remaining seconds after which the present displayed traffic light will be changed. Therefore, a single traffic indicator described above is able to replace the conventional traffic lights. Since the traffic indicator has only one display screen, the traffic symbols can be displayed in a larger size to improve the recognition on traffic signs at crossroads.

The prior art of Chen (U.S. Publication No. 2005/0218834 A1), discloses an LED signal light device comprising a central processing unit, a control panel, an LED signal light, an output and input interface, a battery and an adapter. The central processing unit comprises a microprocessor, a memory and an interface circuit for controlling the operation of the whole device, and outputting a signal and receiving a command through the output and input interface. The control panel is a printed circuit board recorded a circuit therein. The LED signal light consists of plural LEDs, which are three coloring LEDs or color changing LEDs. The LEDs actively show a light display in a closed circuit and show various colors accompanying with various arrangements into abstract symbols for indicating various traffic situations. The device can be connected to an AC power supply of 110 V or 220 V, and the AC power is converted to DC power by an adapter, which also stabilizes the current provided to the whole device. The battery alternatively is provides power to the whole device with its storage power when the power source is ineffective.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/SISAY YACOB/							July 28, 2022            Primary Examiner, Art Unit 2685n